DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on January 18, 2022.  Claims 1, 3, 5-6, 9 and 11 have been amended.  Claims 7-8 and 10 have been cancelled.  No claims have been added.  Claims 1-6, 9 and 11-19 are pending in the application. 

Response to Amendment
	Objections to Claim 1 have been withdrawn in view of applicant’s amendments.
	Rejections under 35 USC § 102 of Claims 1-4 and 18 have been withdrawn in view of applicant’s amendments.  However, upon further search and consideration, new grounds of rejection have been made.
	Rejections under 35 USC § 103 of Claims 5-17 and 19 have been withdrawn in view of applicant’s amendments.  However, upon further search and consideration, new grounds of rejection have been made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, J. US Pat. Pub. No. 2011/0138526, hereinafter Hsu) in view of Menards.com (Arm & Hammer Clean Burst Odor Busterz Closet Mate-2pack, hereinafter Menards).
In regards to Claim 1, Hsu discloses an odor reducing device for a cat litterbox, comprising: 
a housing (#10) having a front sidewall and a rear sidewall, the front and rear sidewalls together defining a top opening (#14) that opens to an interior (#12) of the housing, the front and rear sidewalls together further defining a bottom opening (#16) (see figure 2 and figure 13 below, and paragraph [0034])
a hook (#60) detachably fastener attached to the housing (#10) (see figure 2 and 13 below and paragraph [0038]).

    PNG
    media_image1.png
    713
    622
    media_image1.png
    Greyscale

	
Hsu fails to disclose wherein the hook is rotatable with respect to the housing.
However, Menards teaches an odor reducing device comprising a housing having front and rear sidewalls, and a hook detachably attached to the housing and the hook being rotatable with respect to the housing (see screenshot below).

    PNG
    media_image2.png
    648
    1200
    media_image2.png
    Greyscale

	It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the odor reducing device as disclosed by Hsu by substituting a known hook for another known hook, the hook being rotatable with respect to the housing, as claimed by the applicant, with a reasonable expectation of success, as Menards teaches an odor reducing device comprising a housing having front and rear sidewalls, and a hook detachably attached to the housing and the hook being rotatable with respect to the housing, for easily disposing the odor removing device in different surfaces and in varying positions with or without spacing limitation.
Examiner points out that although Hsu, in view of Menards, does not explicitly disclose that the odor reducing device is for a cat litterbox, the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, and therefore, the preamble is not considered a limitation and is of no significance to claim construction.  It has been held that if the prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  See MPEP 2111.02-II.
In regards to Claim 2, Hsu discloses further comprising an odor reducing pod (#80) removably disposed in the interior (#12) of the housing through the top opening (#14) (see figures 2 and 4, and paragraphs [0040]-[0041]).
In regards to Claim 3, Hsu discloses wherein the bottom opening (#16) has a maximum width that is less than a maximum width of the odor reducing pod (#80) (see figures 2 and 4).

    PNG
    media_image3.png
    648
    656
    media_image3.png
    Greyscale
 
	In regards to Claim 4, Menards teaches wherein the front sidewall includes a plurality of vents opening to the interior of the housing (see screenshot below).

    PNG
    media_image4.png
    572
    1193
    media_image4.png
    Greyscale

	It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the odor reducing device as disclosed by Hsu by having the front sidewall to have a plurality of vents opening to the interior of the housing, as claimed by the applicant, with a reasonable expectation of success, as Menards teaches an odor reducing device comprising a housing having front and rear sidewalls, wherein the front sidewall includes a plurality of vents opening to the interior of the housing for improving the movement of air flow through the plurality of vents and hence, improving odor reduction efficiency.
	In regards to Claim 5, Hsu, in view of Menards, discloses the odor reducing device for cat litterbox as recited in claim 4.  Hsu discloses wherein the hook (#60) is attached to the rear sidewall so that the front sidewall faces towards a toilet bowl interior and the rear sidewall faces an exterior of the toilet bowl when the odor reducing device is supported on the toilet bowl (see figure 4 below). 

    PNG
    media_image5.png
    545
    386
    media_image5.png
    Greyscale

Examiner points out that although Hsu, in view of Menards, does not explicitly disclose that the front sidewall faces towards the litterbox interior and the rear sidewall faces a litterbox exterior when the odor reducing device is supported on the litterbox, it is considered obvious, absent evidence to the contrary, that Hsu’s odor reducing device is capable of functioning in the same manner as claimed, as Hsu’s odor reducing device, as modified above, is substantially identical to the odor reducing device as claimed by the applicant.  See MPEP 2112.01. 
Further, since Hsu discloses that the hook (#60) is attached to the rear sidewall so that the front sidewall faces towards a toilet bowl and the rear sidewall faces an exterior of the toilet bowl when the odor reducing device is supported on the toilet bowl, there is no reason why one of ordinary skill in the art would not expect the rear sidewall to face a litterbox exterior and the front sidewall to face a litterbox interior, since they are both disposed in the same manner but in different spaces.
In regards to Claim 6, Hsu, in view of Menards, discloses the odor reducing device as recited in claim 5.  Although Hsu, in view of Menards, does not explicitly disclose that the hook is rotatably attached to the rear sidewall, changing/adjusting the hook to be rationally attached to the rear sidewall is a mere engineering design choice in order to obtain a desired end result, such as for improved aesthetic appearance or for improved movement efficiency, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 11, Hsu, in view of Menards, discloses the odor reducing device as recited in claim 1.  Although Menards is silent in regards to wherein the front sidewall has a pair of first side edges, the rear sidewall has a pair of second side edges that correspond to the pair of first side edges to connect with the front sidewall along the pair of first and second side edges, it is considered reasonably obvious, absent evidence to the contrary, that Menards’s front sidewall has a pair of first side edges and the rear sidewall has a pair of second side edges that correspond to the pair of first side edges to connect with the front sidewall along the pair of first and second side edges in order to attachably close the odor reducing device for use (see screenshot below).

    PNG
    media_image6.png
    571
    1214
    media_image6.png
    Greyscale

It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the odor reducing device as disclosed by Hsu by having the front sidewall has a pair of first side edges, the rear sidewall has a pair of second side edges that correspond to the pair of first side edges to connect with the front sidewall along the pair of first and second side edges, as claimed by the applicant, with a reasonable expectation of success, as Menards teaches an odor reducing device comprising a housing having front and rear sidewalls, and a hook detachably attached to the housing and the hook being rotatable with respect to the housing, and wherein the front sidewall has a pair of first side edges and the rear sidewall has a pair of second side edges that correspond to the pair of first side edges to connect with the front sidewall along the pair of first and second side edges in order to attachably close the odor reducing device for use.
In regards to Claim 12, Hsu, in view of Menards, discloses the odor reducing device as recited in claim 11.  Menards teaches wherein the front sidewall includes a plurality of vents opening to the interior of the housing (see screenshot below).

    PNG
    media_image4.png
    572
    1193
    media_image4.png
    Greyscale

	It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the odor reducing device as disclosed by Hsu by having the front sidewall to have a plurality of vents opening to the interior of the housing, as claimed by the applicant, with a reasonable expectation of success, as Menards teaches an odor reducing device comprising a housing having front and rear sidewalls, wherein the front sidewall includes a plurality of vents opening to the interior of the housing for improving the movement of air flow through the plurality of vents and hence, improving odor reduction efficiency.
In regards to Claim 13, Hsu, in view of Menards, discloses the odor reducing device as recited in claim 12.  Menards teaches wherein the plurality of vents includes at least one elongated opening (see screenshot below). 

    PNG
    media_image4.png
    572
    1193
    media_image4.png
    Greyscale

It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the odor reducing device as disclosed by Hsu by having the plurality of vents to include at least one elongated opening, as claimed by the applicant, with a reasonable expectation of success, as Menards teaches an odor reducing device comprising a housing having front and rear sidewalls, wherein the front sidewall includes a plurality of vents opening to the interior of the housing for improving the movement of air flow through the plurality of vents and hence, improving odor reduction efficiency.
In regards to Claim 14, Hsu, in view of Menards, discloses the odor reducing device as recited in claim 13.  Menards teaches wherein the front sidewall includes a circular recess on a front surface of the front sidewall (see screenshot below). 

    PNG
    media_image7.png
    574
    1210
    media_image7.png
    Greyscale

It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the odor reducing device as disclosed by Hsu by having the front sidewall to include a circular recess on a front surface of the front sidewall, as claimed by the applicant, with a reasonable expectation of success, as Menards teaches an odor reducing device comprising a housing having front and rear sidewalls, wherein the front sidewall includes a circular recess on a front surface of the front sidewall for having an improved aesthetic appearance or for marketing purposes.
In regards to Claim 15, Hsu, in view of Menards, discloses the odor reducing device as recited in claim 14.  Menards teaches wherein the plurality of vents includes a plurality of first elongated openings disposed adjacent to a first lateral side of the circular recess, and a plurality of second elongated openings disposed adjacent to second lateral side of the circular recess, first and second lateral sides being opposite to each other (see screenshot below). 

    PNG
    media_image8.png
    578
    1197
    media_image8.png
    Greyscale

	It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the odor reducing device as disclosed by Hsu by having the plurality of vents includes a plurality of first elongated openings disposed adjacent to a first lateral side of the circular recess, and a plurality of second elongated openings disposed adjacent to second lateral side of the circular recess, first and second lateral sides being opposite to each other, as claimed by the applicant, with a reasonable expectation of success, as Menards teaches an odor reducing device comprising a housing having front and rear sidewalls, wherein the front sidewall includes a plurality of vents which include a plurality of first elongated openings disposed adjacent to a first lateral side of the circular recess, and a plurality of second elongated openings disposed adjacent to second lateral side of the circular recess, first and second lateral sides being opposite to each other, for having an improved aesthetic appearance or improved airflow movement.
	In regards to Claim 16, Hsu, in view of Menards, discloses the odor reducing device as recited in claim 15.  Although Menards fails to disclose wherein the plurality of vents further include a pair of triangular openings, changing the shape of the openings is a mere engineering design choice in order to obtain a desired end-result, such as for improved aesthetic appearance, has no patentable weight and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
	In regards to Claim 17, Hsu, in view of Menards, discloses the odor reducing device as recited in claim 16.  Menards teaches a first opening of the plurality of openings being disposed on a first top side of the front sidewall, a second opening of the plurality of openings being disposed on a second top side of the front sidewall, the first and second top sides being opposite of one another along the front sidewall (see screenshot below). 

    PNG
    media_image9.png
    585
    1225
    media_image9.png
    Greyscale

Although Menards fails to disclose wherein a first and second openings are triangular in shape, changing the shape of the openings to triangular is a mere engineering design choice in order to obtain a desired end-result, such as for improved aesthetic appearance, has no patentable weight and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
	In regards to Claim 18, Hsu discloses wherein the top opening (#14) is a top slot (see figure 2). 
Examiner notes that the broadest most reasonable interpretation for the word “slot” is utilized and the word “slot” is defined as “a long, narrow aperture in a container”.  Since the top opening as disclosed by Hsu is a long narrow aperture in the housing, it is reasonable asserted, absent evidence to the contrary, that the top opening in Hsu’s housing is a top slot. 
	In regards to Claim 19, Hsu discloses wherein the bottom opening (#16) is a bottom slot (see figure 2 and paragraph [0034]). 
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Klinkhammer et al. (US Pat. No. 4,777,670, hereinafter Klinkhammer) in view of Menards.
In regards to Claim 1, Klinkhammer discloses an odor reducing device for a cat litterbox, comprising: 
a housing (#10) having a front sidewall and a rear sidewall (#14), the front and rear sidewalls (#14) together defining a top opening that opens to an interior of the housing (#10), the front and rear sidewalls together further defining a bottom opening (#31a) (see figures 1-4); and
a hook (#15, #15a) attached to the housing (#10) and configured to support the housing (#10) on the litterbox (see figures 1-4 and column 2, lines 32-53).
Klinkhammer fails to disclose wherein the hook is detachably attached to the housing and the hook being rotatable with respect to the housing.
However, Menards teaches an odor reducing device comprising a housing having front and rear sidewalls, and a hook detachably attached to the housing and the hook being rotatable with respect to the housing (see screenshot below).

    PNG
    media_image2.png
    648
    1200
    media_image2.png
    Greyscale

	It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the odor reducing device as disclosed by Klinkhammer by substituting a known hook for another known hook, the hook being detachably attached to the housing and the hook being rotatable with respect to the housing, as claimed by the applicant, with a reasonable expectation of success, as Menards teaches an odor reducing device comprising a housing having front and rear sidewalls, and a hook detachably attached to the housing and the hook being rotatable with respect to the housing, for easily disposing the odor removing device in different surfaces and in varying positions with or without spacing limitation.
Examiner points out that although Klinkhammer, in view of Menards, does not explicitly disclose that the odor reducing device is for a cat litterbox, the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, and therefore, the preamble is not considered a limitation and is of no significance to claim construction.  It has been held that if the prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  See MPEP 2111.02-II.
In regards to Claim 9, Klinkhammer discloses wherein the rear sidewall is devoid of vents (see figures 1-4).

Response to Arguments
Applicant’s arguments with respect to Schimanski, Hautmann, Colon, Ngyuen and Barthel have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to Klinkhammer have been considered but are moot because Klinkhammer is now used under a different interpretation.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759